Judgment of conviction of defendant on each of three counts of larceny in the first degree and on one count of forgery in the second degree and sentence on each count to State prison for a term of no less than one year and three months and no more than two years and six months, with said sentences to run concurrently and not consecutively, unanimously affirmed. The defendant’s conviction on said counts is amply supported by the evidence and the record discloses no prejudicial error. The defendant has now been given the opportunity to examine the Grand Jury minutes of the testimony of the witnesses Daniel C. Elson and Beatrice Elson, and, thereafter, has been given an opportunity to point out to this court any alleged inconsistency between such testimony of said witnesses and their testimony upon the trial and to show prejudice, if any, arising from the failure of the trial court to allow the inspection of the said minutes at the time of the trial. After such opportunity, and on an examination of the minutes, we conclude that the variance between the testimony of these witnesses before the Grand Jury and at the trial was not substantial and that the defendant was not prejudiced by the rulings of the trial court in this connection. (People v. Wilson, 16 A D 2d 207.) Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.